UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-197756 BEMAX INC. (Exact name of registrant as specified in its charter) Nevada 46-554081 (State or other jurisdiction of Organization) (IRS Employer Identification Number) 26 Wellsley Lane Dallas, GA 30132 Tel: (770) 401-1809 (Address and telephone number of principal executive office) N/A (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) /of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ x ] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: 5,175,000 common shares issued and outstanding as of February 28, 2015 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements Balance Sheets (audited) 5 Statements of Operations (unaudited) 6 Statements of Cash Flows (unaudited) 7 Statements of Stockholder’s Equity 8 Notes to the Financial Statements 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings: 12 Item 2. Unregistered Sales Of Equity Securities 12 Item 3. Default Upon Senior Securities 12 Item 4. Mining Safety Procedures 12 Item 5. Other Information: 12 Item 6. Signature 13 Item 7. Exhibits 14 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been omitted. However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the period presented have been made. The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our audited financial statements filed therewith the U.S. Securities and Exchange Commission (SEC) on September 25, 2014 and can be found on the SEC website at www.sec.gov BEMAX INC. (A Development Stage Company) Financial Statements (Expressed in US dollars) February 28, 2015 and February 28, 2014 (Unaudited) 4 BEMAX INC. (A Development Stage Company) Balance Sheets (Stated in U.S. Dollars) February 28, 2015 and May 31, 2014 (Audited) Year Ended Year Ended February 28, 2015 May 31, 2014 Current Assets Cash and cash equivalents $ $ Account receivable Total current assets Fixed assets Furniture and Equipment - Total fixed assets - TOTAL ASSETS $ $ CURRENT LIABILITIES Deferred revenue $ Loan from shareholder and related party Accounts payable Total current liabilities STOCKHOLDERS' EQUITY Common stock, ($0.0001 par value, 70,000,000 shares Common stock, ($0.001 par value, 75,000,000 shares authorized; 5,175,000 shares issued and outstanding at November 30, 2014 and 4,000,000 at May 31, 2014 respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITITES AND STOCKHOLDERS' EQUITY $ 4,000 See Notes to Financial Statements 5 BEMAX INC. (A Development Stage Company) Statement of Operations (Stated in U.S. Dollars) (Unaudited) (Unaudited) (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended February 28, 2015 February 28, 2014 February 28, 2015 February 28, 2014 REVENUES Revenues - TOTAL REVENUES $
